The Honorable Lona Horn McCastlain Prosecuting Attorney Twenty-Third Judicial District 301 North Center, Suite 301 Lonoke, Arkansas 72086
Dear Ms. McCastlain:
I am writing in response to your request for an opinion on the interpretation of A.C.A. § 14-14-104, which as you note, provides that "when a county government is required to publish, publication shall be by a one-time insertion in a newspaper of general circulation in the county." You note that the term "general circulation" is not defined. Your question is what constitutes "general circulation" of a newspaper for the purpose of this statute.
I have enclosed two previously issued opinions that are responsive to your question. See Ops. Att'y. Gen. 95-037 and 90-134. Each opinion addresses A.C.A. § 16-3-105, which sets out the requirements for a "legal newspaper." The relevant law does not appear to have changed since the issuance of these opinions.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh
Enclosures